TONE, Circuit Judge,
dissenting.*
There are only two possible interdistrict constitutional violations, in view of our decision on the second appeal, United States v. Board of School Commissioners, 503 F.2d 68 (7th Cir. 1974), cert. denied, 421 U.S. 929, 95 S.Ct. 1654, 44 L.Ed.2d 86 (1975), as the majority recognizes. These two possibilities are Uni-Gov and the Housing Authority’s location of public housing, as to both of which the District Court heard evidence and made findings on remand.
Whether these state actions violated the Equal Protection Clause depends upon the existence of a racially discriminatory purpose. Disproportionate effect on minorities without discriminatory purpose is not enough. If this was not clear after James v. Valtierra, 402 U.S. 137, 91 S.Ct. 1331, 28 L.Ed.2d 678 (1971), Jefferson v. Hackney, 406 U.S. 535, 548-549, 92 S.Ct. 1724, 32 L.Ed.2d 285 (1972), and Keyes v. School District No. 1, 413 U.S. 189, 208, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973), it was made so by Washington v. Davis, 426 U.S. 229, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976). The Court squarely held in the latter case that equal protection is denied only when the state acts with a racially discriminatory purpose:
“[Ojur cases have not embraced the proposition that a law or other official act, without regard to whether it reflects a racially discriminatory purpose, is unconstitutional solely because it has a racially disproportionate impact. [Original emphasis.]
* if * * *
“The school desegregation cases have . adhered to the basic equal protection principle that the invidious quality of a law claimed to be racially discriminatory must ultimately be traced to a racially discriminatory purpose. That there are both predominantly black and *1225predominantly white schools in a community is not alone violative of the Equal Protection Clause.
******
“. . . Disproportionate impact is not irrelevant, but it is not the sole touchstone of an invidious racial discrimination forbidden by the Constitution.” 426 U.S. at 239-242, 96 S.Ct. at 2047-2049.
The record before us does not contain findings or evidence that the state acted with a racially discriminatory purpose in connection with Uni-Gov or public housing siting.1 An essential element of an equal protection violation is therefore missing.
One other governing principle should be noted at the outset. Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974), in language we are not free to ignore, focused on the constitutional right to be vindicated. Amplifying the statement quoted by the majority that “the scope of the remedy is determined by the nature and extent of the constitutional violation,” id. at 744, 94 S.Ct. at 3127, the Supreme Court said two pages later:
“Disparate treatment of white and Negro students occurred within the Detroit school system, and not elsewhere, and on this record the remedy must be limited to that system. .
“The constitutional right of the Negro respondents residing in Detroit is to attend a unitary school system in that district. Unless petitioners drew the district lines in a discriminatory fashion, or arranged for white students residing in the Detroit District to attend schools in Oakland and Macomb Counties, they were under no constitutional duty to make provisions for Negro students to do so. The view of the dissenters, that the existence of a dual system in Detroit can be made the basis for a decree requiring cross-district transportation of pupils, cannot be supported on the grounds that it represents merely the devising of a suitably flexible remedy for the violation of rights already established by our prior decisions. It can be supported only by drastic expansion of the constitutional right itself, an expansion without any support in either constitutional principle or precedent.” Id. at 746-747, 94 S.Ct. at 3128 (footnote omitted).
That Milliken controls here, apart from the additional evidence on Uni-Gov and public housing, was of course recognized in our decision on the second appeal, in which we reversed the portion of the District Court’s order calling for interdistrict relief outside the Uni-Gov territory. That decision was a recognition that, in the language of Milliken, “[t]he constitutional right of the Negro respondents residing in [IPS] is to attend a unitary school system in that district,” id., and an interdistrict remedy is not an appropriate means of vindicating that right. The question now is: What other constitutional rights, violation of which calls for an inter-district remedy, were shown on remand to have been violated by Uni-Gov and the siting of public housing projects? The majority does not seem to me to answer that question.
The District Court did not find that the legislative decision to exclude IPS from *1226Uni-Gov was racially motivated.2 The record would not have supported such a finding in view of both the absence of any direct evidence of such a motivation and the presence of such evidence as the historic context of opposition to county-wide school consolidation on non-racial grounds,3 the decision to leave other government units out of Uni-Gov,4 the fact that all school boundaries elsewhere in the state were already frozen, and the non-racial reasons and the haphazard fashion in which civil annexation had taken place in the past, which had done nothing to establish rational school boundaries.5 The appellees do not argue that the evidence shows a racially discriminatory purpose. In their briefs, filed before the decision in Washington v. Davis, the government assumes, and the intervening plaintiffs argue, that such a purpose need not be shown.
A search in the opinion of this court’s majority for a finding of racially discriminatory purpose will be unproductive. The majority finds (text at notes 9 and 10) that the General Assembly did not want IPS boundaries to expand with the city boundaries whether or not Uni-Gov was adopted 6 but does not follow with a statement that this desire or the actions effectuating it were racially motivated. Instead it goes on to state, citing Milliken, that “Uni-Gov and its companion 1969 legislation were ‘a substantial cause of interdistrict segregation’ *1227. and ‘contributed to the separation of the races by . redrawing school lines . . . ”7 But under Milliken, as explained in Washington v. Davis, cause and effect are not enough. A racially discriminatory purpose is necessary. The closest the majority comes to finding a racially discriminatory purpose is in the abstract statement, at the end of the paragraph containing the three hypotheticals, that “a city should not be permitted to extend its boundaries in order to avoid desegregation.” I believe that if this court intended to find as a fact that Uni-Gov was adopted with a racially discriminatory purpose, in the face of the failure of the District Court to find, and of the appellees to argue, that there was such a purpose, it would do so directly and state the evidentiary basis for that finding. As stated above, I believe there is no such basis in the record.
The majority attempts to avoid the necessity of finding discriminatory purpose by postulating an affirmative duty to desegregate under Green v. County School Board, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968), and the Indiana statutes. It is doubtful that the Indiana legislature could impose on itself by statute the duty to pass additional statutes, and, if it could, violation of such a duty would not give rise to a federal constitutional claim. Milliken’s teaching is that the state’s constitutional duty under Green is commensurate with the violation, which, apart from the Uni-Gov events themselves, was a violation of the right to attend a unitary school system within IPS. Under Milliken, there can be no affirmative duty to use interdistrict means to remedy intradistrict violations; for if such a duty existed, the State of Michigan surely violated it in that’case, which would have mandated the interdistrict remedy rejected by the Supreme Court, and there was no reason in the case at bar to exclude the territory outside Uni-Gov from the scope of our remand on the second appeal.
Evans v. Buchanan, 393 F.Supp. 428 (D.Del.1975), aff’d, 423 U.S. 963, 96 S.Ct. 381, 46 L.Ed.2d 293 (1975), on which the majority relies, does not in my opinion support affirmance. That case, unlike the case at bar, involved a prior interdistrict violation mandating the adoption of interdistrict measures by state authorities. The district' court opinion in Evans shows de jure segregation before Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), was practiced on an interdistrict basis in the Wilmington area. 393 F.Supp. at 437. The state failed to carry its burden of showing that these past acts of segregation had become so attenuated that “the current segregation is in no way the result of those past segregative actions,” Keyes v. School District No. 1, supra, 413 U.S. at 211 n.17, 93 S.Ct. at 2699; in fact, post-Brown acts contributed to continued interdistrict segregation, see 393 F.Supp. at 434 — 436. Consequently, there was an affirmative duty to remedy the interdistrict violation, and the Delaware reorganization statute, by barring consolidation as a way of doing so, “contravene[d] the implicit command of Green v. County School Board . . . that all reasonable methods be available to formulate an effective remedy.” North Carolina State Board of Education v. Swann, 402 U.S. 43, 46, 91 S.Ct. 1284, 1286, 28 L.Ed.2d 586 (1971).
The majority relies on the “racial impact” theory espoused by the district court in Evans. The summary affirmance of the three-judge district court’s judgment does not necessarily imply approval of that court’s reasoning, and that reasoning clearly cannot stand after Washington v. Davis.
In short, there is no finding and no evidence that the exclusion of IPS from Uni-Gov was racially motivated, and by all objective criteria Uni-Gov was racially neutral state action. Uni-Gov left untouched the boundaries of IPS, which had been established for racially neutral reasons. The changes in civil boundaries and realloca*1228tions of civil governmental functions made by Uni-Gov had no effect on the constitutional rights of school children in IPS.

Public Housing

The District Court, while unconvinced by the reasons given for the selection by the Housing Authority of certain sites near the periphery of the City of Indianapolis, made no findings that any of the Housing Authority’s decisions were racially motivated. As the majority notes, under federal statute (42 U.S.C. § 1415(7)(b)(i)) and HUD guidelines, the Housing Authority could not obtain federal funds for a project in the absence of a cooperation agreement with the local governmental authority obligating the latter to provide essential governmental services; and as the District Court found, “Suburban Marion County officials have refused to cooperate with HUD on the location of such projects.” It is apparent from the record and the District Court’s findings that this was the real reason housing projects were built only within the City of Indianapolis before the effective date of Uni-Gov. There was no finding and no evidence that the refusals were racially motivated. Failure of local authorities to enter into these agreements, without more, does not give rise to an inference of racially discriminatory purpose, even though the projects are to be occupied by large numbers of blacks. See James v. Valtierra, supra, 402 U.S. at 141, 91 S.Ct. 1331; see also Metropolitan Housing Development Corp. v. Village of Arlington Heights, 517 F.2d 409, 412-413 (7th Cir. 1975), cert. granted, 423 U.S. 1030, 96 S.Ct. 560, 46 L.Ed.2d 404 (1975). As these cases hold, the state’s location of low-rent housing projects for racially neutral reasons, even though it has a disparate effect on minority groups, is not subject to strict scrutiny. James v. Valtierra, supra, 402 U.S. at 141, 91 S.Ct. 1331; Metropolitan Housing Development Corp. v. Village of Arlington Heights, supra, 517 F.2d at 413.8 As the majority notes, the record is silent as to why no housing projects were commenced within IPS since the effective date of Uni-Gov. Absent a showing of discriminatory intent, I find no ground on which to sustain the injunction against the Housing Authority.

Relief

In the absence of an interdistrict violation, there should be no interdistrict relief against the school corporation defendants. If I believed the majority were correct in finding interdistrict violations, I would agree that the remedy ordered by the District Court is within its discretion and would not have this court substitute its discretionary judgment for that of the District Court by ordering only the voluntary-transfer remedy urged by the government. In this connection, I do note that even when no constitutional violation has occurred, Indiana law provides relief to a student who is prevented by school district lines from attending the school nearest his home, Ind. Code § 20-8.1-6-1, et seq., and the school authorities seem to be obligated to grant such relief, State ex rel. Smitherman v. Davis, 238 Ind. 563, 571, 151 N.E.2d 495, 498 (1958).
*1229I further believe that since the Housing Authority, unlike HUD in Hills v. Gautreaux, 425 U.S. 284, 96 S.Ct. 1538, 47 L.Ed.2d 792 (1976), has not been found to have engaged in purposefully discriminatory and therefore unconstitutional conduct, no relief against that agency is warranted.

 The writing of the court’s opinion was initially assigned to me, my tentative vote at conference having been to affirm. After I had devoted much time toward the preparation of an opinion, I came to the view reflected in this dissent. The writing of the court’s opinion was therefore reassigned to Judge Swygert, who was already burdened with his share of the work of the Seventh Circuit but nevertheless had to find time for this case. While the results of my work on the record, which I made available to him, were I hope of some use in connection with the writing of his opinion, he got a very late start because of the circumstances just described. I recite this intramural history to record the reason for the unusual delay between oral argument and decision and the fact that Judge Swygert is not responsible for that delay.


. The criterion of racially discriminatory purpose is, of course, often not easy to apply. Even if, in any given case, a body such as a legislature or school board can be said to have a collective intent (see R. Dickerson, The Interpretation and Application of Statutes 67, et seq. (1975)), that intent is often difficult to ascertain. See Justice Powell’s concurrence in Keyes, 413 U.S. at 217, 233-234, 93 S.Ct. 2686. For this reason Justice Stevens, concurring in Washington v. Davis,-U.S. at-, 96 S.Ct. at 2054, observed that “the line between discriminatory purpose and discriminatory impact is not nearly as bright, and perhaps not quite as critical, as the reader of the Court’s opinion might assume,” and based his concurring vote, in a manner reminiscent of Justice Harlan’s concurring opinion in Hunter v. Erickson, 393 U.S. 385, 393, 89 S.Ct. 557, 21 L.Ed.2d 616 (1969), on the objective indicia that the governmental action was grounded on neutral principle. In the case at bar, this problem is not as knotty as it often is. Uni-Gov satisfies the neutral principle standard, and the search for collective legislative intent, which able counsel must have made, seems to have turned up no evidence whatsoever of racially discriminatory purpose on the part of anyone responsible for the legislation. The housing siting decisions are in a similar posture.


. Such a finding cannot be inferred from the District Court’s statement that by not consolidating the schools under Uni-Gov, the General Assembly “signaled its lack of concern with the whole problem and thus inhibited desegregation with[in] IPS.” Apart from doubt about whether there is any evidence that Uni-Gov had an inhibiting effect on desegregation, as distinguished from not promoting desegregation, the court has merely described an effect and not a purpose. A “lack of concern” does not amount to a racially discriminatory purpose. The state, like Michigan in Milliken, was under no direct constitutional duty to adopt interdistrict measures, and a duty to act could hardly arise from the fact that failure to act would “signal a lack of concern.”


. There is no evidence, as the majority recognizes, that the opposition to consolidation of Marion County School districts under the Indiana School Reorganization Act of 1959 (Ind. Code § 20-4-1-1, et seq.) was racially motivated. Nor is there any evidence that the failure to consolidate after that time or opposition to civil annexation was racially motivated. The District Court, in the course of the hearing on remand after our decision on the second appeal, spoke of the purpose of certain exhibits as being offered “to prove or tend to prove that the present division of Marion County into eleven separate school districts is something that happened because of reasons pertaining primarily to school finances as well as to the desire of non-IPS schools to maintain local autonomy rather than for reasons of separating students based on race. ... I presume that if the Government or the intervening plaintiffs had some evidence to the contrary that they would be cross-examining, or examining along those lines.” Neither the government nor the intervening plaintiffs offered any “evidence to the contrary” or cross-examined along the lines referred to.


. Among those other governmental units were the Airport Authority, the Health and Hospital Corporation, the County Department of Welfare, the Building Authority, and the Library Districts. See Ind.Code § 18 — 4 — 3—14. The so-called “excluded cities” of Speedway, Perry, and Lawrence retained their own local governments, which provide municipal services in those areas, although Uni-Gov has the responsibility even in those areas for air pollution regulation, building code enforcement, municipal planning, and thoroughfare control.


. The record indicates that the reasons for this and the resulting irregularities in the boundaries of Indianapolis were that in many instances residents protested annexation because they felt the city would not provide them with services commensurate with the additional tax money they would be paying (not an uncommon reason for opposition to annexation by municipalities large and small throughout the country), and in other instances commercial developers sought and gained the annexation of land they owned because they wanted benefits that could be obtained through annexation. Thus whether this land was annexed depended in large part upon the position taken by the owners of the land affected.


. This inference is drawn from the adoption of Chapter 52, 1969 Acts (Ind.Code § 20-3-14-9) seven days before the adoption of Uni-Gov and the adoption of Chapter 239, 1969 Acts (Ind. Code § 18-5-10-25). The effect of these two acts was to eliminate the automatic expansion of IPS boundaries to match the expansion of city boundaries and to limit remonstrances against annexations. These acts were rendered nugatory by the adoption of Uni-Gov.


. Failing to redraw the school district lipes does not seem to me to be “redrawing school district lines,” but this is not important to an analysis of the problem, because the controlling question is whether, however the legislature’s action is described, it was taken with a racially discriminatory purpose.


. The majority does not rely on other acts of the state and private parties that had the effect of confining blacks to the IPS area, to which the brief of the United States refers. These acts which include recording racial covenants, discriminatory FHA loan practices and private discrimination by brokers, sellers, and others, were referred to by the District Court as “customs and usages of both the officials and inhabitants of such areas” which “discourage[d] blacks from seeking to purchase or rent homes therein, all as shown in detail in previous opinions of this Court.” While the District Court was no doubt correct in this statement, the findings referred to and the evidence supporting it were all in the record at the time of the last appeal, when we held that Milliken precluded relief outside Marion County, and are similar to findings and evidence in Milliken. See 418 U.S. at 724, 728 n.7, 94 S.Ct. 3112. If these facts had sufficed to justify an interdistrict remedy, the Supreme Court in Milliken would presumably either have affirmed on the familiar principle that a reviewing court will affirm on any basis supported by the record, even if not relied on by the lower court, or else would have remanded for further consideration of the housing issue. See, e. g., Dandridge v. Williams, 397 U.S. 471, 475 n.6, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970).